ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2 Mar 2021 has been entered.  Claims 1, 4-12, 18-21 and 24-28 are currently pending in the application.  Applicant’s amendments have overcome the previous 35 USC § 103 rejections.  
Allowable Subject Matter
Claims 1, 4-12, 18-21 and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Wang, Hethuin Moshfegi, Krishnaswamy nor Stephenne, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“a first beamforming configuration subset from a plurality of first beamforming configurations configurable in the first antenna array based on information comprising global positioning system (GPS) data associated with a location of the first antenna array, 
wherein the first antenna array is included in a first device, the second antenna array is included in a second device, and each of the plurality of first beamforming configurations is associated with a different data value; 
selecting, by the electronic device, a data value associated with each beamforming configuration included in the first beamforming configuration subset; 
transmitting, to the first device by the electronic device, instructions to perform beam discovery with the second antenna array based on the data value associated with each beamforming configuration included in the first beamforming configuration subset, 
transmitting, to the second device by the electronic device, a signal based on the first beamforming configuration subset; identifying, by the electronic device, a second beamforming configuration subset from the plurality of second beamforming configurations based on information comprising the GPS data associated with a location of the first antenna array, 
wherein each of the plurality of second beamforming configurations is associated with a different data value; and selecting, by the electronic device, a data value associated with each beamforming configuration included in the second beamforming configuration subset based on the first beamforming configuration subset, 
wherein the second antenna array is capable of being configured in a plurality of second beamforming configurations, and 
wherein the transmitting of the signal based on the first beamforming configuration subset comprises transmitting, to the second device by the electronic device, instructions to perform beam discovery with the first antenna array based on the data value associated with each beamforming configuration included in the second beamforming configuration subset.” 
as recited by claim 1 and similarly recited in claim(s) 21, over any of the prior art of record, alone or in combination.  Claims 4-12, 18-20 and 24-28 depend on claims 1 and 21; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648